       Case 3:20-cv-00799-JWD-SDJ             Document 1-3       11/23/20 Page 1 of 43




STATE OF LOUISIANA


PARISH OF WEST BATON ROUGE
    JUDICIAL DISTRICT COURT




        I, Debra Hebert, Deputy Clerk of Court, in and for the Parish of West Baton Rouge, State

of Louisiana, do hereby certify that the attached documents are true and correct copies of the

matter entitled NUMBER 1046124 Division A. The originals of which documents are on file in

this office.


        Port Allen, Louisiana this 23'"'' day of August, 2020.




                                               )ebra Hebert
                                              DEPUTY CLERK
                                                                                                 "'"////
                                              WEST BATON ROUGE PARISH




                                                                            t$ /
                                                                            IX:
                                                                            1o \
                                                                            5^ .

                                                                                V




                                                                                    EXHIBIT




                                                                                                           Q
                  Case 3:20-cv-00799-JWD-SDJ                              Document 1-3               11/23/20 Page 2 of 43


                                                                                                 My9¥'           A
BRANDINA ALLEN,INDlYlpUALLY AND                                                              DOCKET NO: SECTIONiy^
ON BEHALF OF HER minor CHILD,
MICHAEL BANKS,JR                                          _ . , no                           18™ JUDICIAL DISTRICT COURT
                                                          i   . 'l'

VERSUS
                                                                                             PARISH OF WEST BATON ROUGE
AMERICAN TRANSPORTATIO:NiGROUP
INSURANCE RISK RETENTION GROUP,INC,
JPN EXPRESS INC AND HARPRETT SINGH                                                           STATE OF LOUISIANA
•kifkifkiiifk-kifkifk-k'k-k-kit it-kit•k-k-kifkitifkiiitii-k'k-k'ifk-kifk'k-kifk'k-kifk'k-kifk-kitififk-kififk-kifkifkit it ■ifkifkii-k-ifk^-k-k-ifk'k'k-k


                                                      PETITION FOR DAMAGES


           NOW INTO COURT, through undersigned counsel, come Plaintiffs, BRANDINA ALLEN,

INDIVIDUALLY AND ON BEHALF OF HER MINOR CHILD, MICHAEL BANKS, JR., a person

of the legal age of majority, domiciled in the State of Louisiana, who respectfully represents the following

Petition for Damages, to wit:

                                                                           1.

          BRANDINA ALLEN is the natural mother of the minor child, MICHAEL BANKS, JR., who

was bom outside of marriage on April 18,2008, and is domiciled in Natchitoches Parish, Louisiana.


                                                                           2.


          BRANDINA ALLEN exercises exclusive custody of tlie minor child MICHAEL BANKS, JR.,

and the minor child has not seen, spoken to, or had any contact with his father, MICHAEL BANKS, SR.,

in more than ten (10) years.

                                                                           3.


          A Petition for Appointment of Natural Tutrix and Under-Tutor has been filed with the 10^*^ Judicial

District Court, Parish of Natchitoches, requesting for BRANDINA ALLEN to be appointed and

confirmed as the Natural Tutrix of MICHAEL BANKS, JR., for the purposes of this lawsuit.

                                                                          4.


          Made defendants herein are the following:

          A.         AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTION
                     GROUP, INC., upon information and belief, a foreign insurance company authorized to
                     do and doing business in the State of Louisiana, who can be served through its agent for
                     service of process, Louisiana Commissioner of Insurance, 1702 North Third Street, Baton
                     Rouge, Louisiana 70802;

         B.          JPN EXPRESS INC, upon information and belief, a foreign corporation with its principal
                    place of business located in California, who through its negligence has caused injuries and
                     damages to a citizen of this State and is therefore amenable to the exercise of personal
                    jurisdiction by this Honorable Couit, pursuant to the provisions of the Louisiana Long Arm
                     Statute, La. R.S. 13:3201, et seq., and can be served through their agent for service of
                    process, Parminder Singh, 4101 Brittany Street, Apt 223, Bakersfield, California 93312;
                    and,

         C.         HARPREET SINGH, upon information and belief, a person of the legal age of majority
                    and resident of the State of California, who through his negligence has caused injuries and
                    damages to a citizen of this State, and is therefore amenable to the exercise of personal
                    jurisdiction by this Honorable Court, pursuant to tlie provisions of the Louisiana Long Arm

                                                                                                         JUL 0 9
             Case 3:20-cv-00799-JWD-SDJ              Document 1-3       11/23/20 Page 3 of 43



                Statute, La. R.S. 13:3101, et seq., and that can be served at 2716 Silver Shore, Bakersfield,
                California 93313.

                                                      5.

        The above-named defendants are justly and truly indebted,jointly and in solido, unto the Petitioner

for damages, injuries, and losses sustained, together with legal interest from the date ofjudicial demand,

costs of these proceedings, and other general and equitable relief described herein for the following

reasons:



                                                      6.


        On or about July 20,2019,at approximately 10:30 a.m,,BRANDINA ALLEN was driving a 2014

Toyota Camry, hereinafter referred to as the "ALLEN VEHICLE", with MICHAEL BANKS, JR.,

riding as a guest passenger, traveling east on I-10 in right lane in West Baton Rouge, Louisiana.

                                                     7.


        At approximately the same time, HARPREET SINGH,was operating a 2016 Kenworth Tractor-

trailer, owned by JPN EXPRESS INC., hereinafter refen*ed to as the "18-WHEELER",traveling east

in the right lane ofI-10 an unknown distance behind the ALLEN VEHICLE.

                                                     8.


        Shortly thereafter, tlie ALLEN VEHICLE came to a stop on I-10, due to the traffic congestion.

                                                     9.


        At which time,the 18-WHEELER suddenly and without warning crashed into the rear ofALLEN

VEHICLE causing a violent crash between the two vehicles.

                                                     10.


        As a result ofthe above described collision, plaintiff, BRANDINA ALLEN sustained severe and

disabling injuries, including, but not limited to:

       1)      Traumatic Brain Injuiy;

       2)      Headaches;

       3)      Neck pain;

       4)      Shoulder pain;

       5)      Arm pain;

       6)      Chest pain;

       7)      Back pain;

       8)      Leg pain;

       9)      Foot pain;

       10)     Other injuries which will be more fully established at trial.
             Case 3:20-cv-00799-JWD-SDJ              Document 1-3        11/23/20 Page 4 of 43


                                                         11.


        As a result ofthe above described collision, plaintiff, MICHAEL BANKS,JR.,sustained severe

 and disabling injuries, including, but not limited to:

        1)      Headaches;

        2)      Neck pain;

        3)      Back pain;

        4)      Leg pain;

        5)      Ankle pain;

        6)      Foot pain;

        6)      Other injuries which will be more fully established at trial.

                                                        12.


        Petitioner, BRANDINA ALLEN claims the following damages as a result of this collision and

her resulting injuries:

        1)      Physical pain and suffering - past, present and future;

        2)      Mental pain, anguish and distress- past, present and future;

        3)      Loss of enjoyment oflife - past, present and future;

        4)      Disability - past, present and future;

        5)     Lost Wages- past, present and future;

       6)      Loss of earnings capacity- past, present and future;

       7)      Medical expenses- past, present and future;

       8)      Property Damage; and

       9)      Other elements of damages to be more fully set forth at the trial ofthis matter.

                                                     13.

       Petitioner, BRANDINA ALLEN, ON BEHALF OF HER MINOR CHILD, MICHAEL
BANKS,JR.,claims the following damages as a result ofthis collision and his resulting injuries:
       1)      Physical pain and suffering - past, present and future;
       2)      Mental pain, anguish and distress- past, present and future;
       3)      Loss ofenjoyment of life - past, present and future;

       4)      Disability - past, present and future;

       5)     Medical expenses- past, present and futui*e; and

      6)      Other elements ofdamages to be more fully set forth at the trial ofthis matter.

                                                    14.

      Petitioner aveis that Defendant,HARPREET SINGH,is liable for all such injuries caused by his
             Case 3:20-cv-00799-JWD-SDJ              Document 1-3       11/23/20 Page 5 of 43



 fault and neglect under LA C.C. art. 2315.

                                                       15.


        Petitioner alleges that the proximate cause ofthe collision and the damages to the petitioners was

 the fault and negligence of HARPREET SINGH, which is described in part, but not exclusively, as

 follows:

        1)      In failing to see what he should have seen and if have seen, in failing to heed;

        2)      In crashing into the rear of a vehicle;

        3)      In failing to maintain control of his vehicle;

        4)      In driving in a reckless and/or careless manner;

        5)      In failing to keep a proper lookout;

        6)      In following too closely;

        7)      In driving while distracted; and,

        8)      Any and all acts of negligence, omissions, and/or legal fault that shall be discovered and
                shown at the time of this trial, including violations of federal, state, and parish traffic
                regulations and ordinances.

                                                       16.


        Petitioner is informed, believes, and therefore alleges that at all times material hereto, HARPREET

SINGH was in the course and scope ofhis employment with defendant,JPN EXPRESS INC,causing JPN
EXPRESS INC, to be responsible for any and all negligence and fault of HARPREET SINGH in

connection with the above-described incident. Petitioner therefore specifically pleads the doctrine of
respondeat superior under LA C.C. art 2320.

                                                       17.

       In addition to the negligence alleged heretofore. Petitioner alleges that a substantial cause of the
above-described collision was the fault and/or negligence ofJPN EXPRESS INC,which is described in
part, but not exclusively as follows:

       1)      In failing to provide proper driving training;

       2)      In failing to employ a safe and competent driver;

       3)      In failing to properly supervise and instruct its drivers;
       4)      In permitting their employees to drive while distracted; and

       5)      Any and all acts of negligence, omissions, and/or legal fault that shall be discovered and
              shown at the time of this trial, including violations of federal, state, and parish traffic
              regulations and ordinances.

                                                    18.

       Petitioner is informed, believes and therefore alleges that at the time ofthe collision,the defendant,
AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTION GROUP,INC.,
             Case 3:20-cv-00799-JWD-SDJ            Document 1-3       11/23/20 Page 6 of 43



 had issued a liability insurance policy that provided coverage for the damages claimed herein and xmder

 the laws of the State of Louisiana, was in full force and effect at the time of the collision, and which

 insurance inui'es to the benefit of Plaintiff under the provisions of the Louisiana Direct Action Statute,

 L.A. R.S. 22:1269.

                                                     19.


         WHEREFORE PETITIONER PRAYS that the defendants be served with a copy ofthis petition

 and citation, and after all legal delays and due proceedings had, there be judgment in favor of the

 Petitioner, BRANDINA ALLEN,INDIVIDUALLY AND ON BEHALF OF HER MINOR CHILD,

 MICHAEL BANKS,JR., and against the defendants, AMERICAN TRANSPORTATION GROUP

 INSURANCE RISK RETENTION GROUP, INC., JPN EXPRESS INC., AND HARPREET

 SINGH,jointly severally, and in solido for compensatory damages in an amount that will fully and

 adequately satisfy the demands ofjustice and equity, together with legal interest thereon form date of

 judicial demand, until paid, and for all cost ofthese proceedings.



                                              Respectfully submitted,

                                              GORDON MPKERNAN INJURY ATTORNEYS




                                              RICHARD F.Zlj^fflHERMAN^JIII(#31374)
                                              5656 Hilton Ayg
                                              Baton Rouge,£ouisi^
                                              Phone:(225)^8^^3175
                                              Facsimile:(225)490-4519



PLEASE SERVE THE FOLLOWING:

AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTION GROUP,INC
Through its Agent for Service ofProcess:
Louisiana Commissioner ofInsurance
1702 North Third Street
Baton Rouge, Louisiana 70802

JPN EXPRESS INC
Through its Agent for Service ofProcess:
Via Louisiana Long Arm Statute, La. R.S. 13:3201, et seq.
Parminder Singh
4101 Brittany Street, Apartment 223
Bakersfield, California 93309

HARPREET SINGH
Via Louisiana Long Arm Statute, La. R.S. 13:3101, et seq.
2716 Silver Shore
Bakersfield, California 93313.
           Case 3:20-cv-00799-JWD-SDJ                Document 1-3          11/23/20 Page 7 of 43




                                LOUlS^yMA cim case REPOUTING
                              Civil Cise Cover Slicct - LA.R.S. 13:4638 and
              Part G,§13,Louisiana Siiprone Court Gcueral Administrative Rules
Tiiis civH case cover sheet shall be compieied by counsei for Ihc pelilioncr, counscrs authorized
I cprcscntalive, or by die seif-represcDlcd litigant(if not represented by counsel)and subinitled with the
origuial peliliou hied wiiii the court. The informotion should be the best available at the time of Sling.
Tills mronnaiion does act constitute a discovery request,respouse orsupplemenlatiofl, and is not
admissible at Lrial.

Suit Caption:

   BRANDINA ALLEN                                            AMERICAN TRANSPORTATION GROUP INS RISK RETENTION
                                                             GROUP, INC.

           18th Judicial District Court
Court:                                            Docket Numbcn

                         West Baton Rouge                            07/09/2020
Parisli of Filing;,                               Filing Date:

NtinieofLcad Potitiouer's Attorney; Richard F.Zimmerman,III

iNanicof Sdl-Rcpresented LUigaut:

iNumbcr of named petitioners;                            Number of named defendants: ^

T^jpe of Lmvsuit: Please check the categories which most appropriately apply to this suit
(ui> more than 3 categories should be checked):
  ^uto:Personal Injuiy                              AiUo: Property Damage
   Auto: Wrongful Death                             Auto: Uninsured Motorist
   Asbestos: Property Damage                      _ Asbestos: Personal bijuiy/Dcath
   ^Product Liability                               Premise Liability
   ^Inlentional Bodily Injury                        Intentional Property Damage
   ^Inicfltionai Wrongful Dcalli                     Unfair Business Practice
   ^Business Tort                                    Fraud
   ^DefamatiGn                                       Professional Negligence
   Hnviromucntal Tort                                Medical Malpractice
   Intellectual Property                             Toxic Tort
   Legal Malpractice                                 Otlier Tort(describe below)                      o
   Other Professional Malpractice                    Rediubition
    Maritinic                                        Class action (nature of case)
    Wronglul Death
   General Negligence

Please briefly describe the nature of the iJtigaliou in one sentence of additional dctaU;
 Auto accident resulting in personal injuries


Following I be completion of tiiis fonn by counsel,counsePs representative, or by the self-rcpresenlcd
ntigmilr tills document will be subniilled to the Office ofthe Judicial Administrator. Supreme Coun of
Louisiana, by the Clerk ofCourt.

Name,address and contact inlarmalion of person corapieliag fon:

Name Richard F.Zimmennan,III                   Sieuatiife

Address McKeman Law Firm, 5656 Hilton                   Avenue,Baton Roug

Piioiie number: 225-926-1234                  E-mail address: Richard@3VleR:^5a^awFinn.com
                            Case 3:20-cv-00799-JWD-SDJ                   Document 1-3          11/23/20 Page 8 of 43
                                                                     Citation



         BRANDINA ALLEN                                                                                         Case: 00001046124

          Versus                                                                                                18"' Judicial District Court
                                                                                                                Parish of West Baton Rouge
         AMREICAN TRANSPORTA TION GROUP                                                                                  t-ouisiana
         INSURANCE RISK RETENTION GROUP INC,ET
         AL



     i SER VE: AMREICAN TRANSPORTATION GROUP INSURANCE RISK RETENTION GROUP INC
                     THRU LOUISIANA COMMISSIONER OFINSURANCE
     5                NORTH THIRD STREET
                     BATON ROUGE. LA 70802

     i    YOU ARE HEREBYSUMMONED TO COMPLY WITH THE DEMANDS CONTAINED IN THE PETITION

     \ FOR DAMAGES FILED BY PLAINTIFFIN THE ABOVE ENTITLED AND NUMBERED CAUSE, A COPY
 1        OF WHICH ACCOMPANIES THIS CITATION, OR TO FILE YOUR ANSWER OR OTHER PLEADINGSIN

 \        THE OFFICE OF THE CLERK OF COURT OF THE I8THJUDICIAL DISTRICT COURT, FOR THE SAID

 \ PARISH, IN THE CTTY OFPORTALLEN, LOUISIANA, WITHIN FIFTEEN(15)DAYSAFTER SERVICE
         HEREOF. YOUR FAILURE TO COMPLY HEREWITH WILL SUBJECT YOU TO THE PENALTY OF A


         DEFAULTJUDGMENT AGAINST YOU.




 I WITNESS, THE HONORABLE JUDGE OF OUR SAID COURT, ATPORTALLEN, LOUISIANA, on July 9,
 ! 2020.




                                                                                          Deputy Clerk ofCourt
                                                                                          Hon. MarkJ. Graffeo, Clerk ofCourt
                                                                                          18'^ JDC/West Baton Rouge
                                                                                          PO Box 107
                                                                                          Port Allen, LA 70767


         Attorney:
         RICHARD ZIMMERMAN III




i

^                    NOTICE FOR PERSONSIN NEED OFACCOMODATIONS OR LANGUAGE ASSISTANCE
I If you are a person with a disability who requires reasonable accommodation or an individual with limited proficiency in the English
         Language who needsforeign language assistance in order to participate in this proceeding, you may be entitled to certain assistance
         at no cost to you. Please contact the West Baton Rouge Parish Clerk ofCourt, 850 Eighth Street, Port Allen, Louisiana 70767,
         telephone number 225-383-0378, within two working days ofreceipt ofthis notice. If you are hearing and/or voice impaired, you
i;       may call the Louisiana Relay Center at 1-800-846-5277(TDD only) or 1-800-947-5277(voice).



                                                                [ FILE COPY ]
                          Case 3:20-cv-00799-JWD-SDJ            Document 1-3         11/23/20 Page 9 of 43

                                                             Citation



 BRANDINA ALLEN                                                                                         Case:0000I046I24
                                                                                                        Division: A
 Versus                                                                                                 18"* Judicial District Court
                                                                                                        Parish of West Baton Rouge
 AMREICAN TRANSPORTA TION GROUP                                                                         State ofLouisiana
 INSURANCE RISK RETENTION GROUP INC,ET
 AL




 SERVE: AMREICAN TRANSPORTATION GROUP INSURANCE RISK RETENTION GROUP INC
               THRU LOUISIANA COMMISSIONER OFINSURANCE                                  i
                   NORTH THIRD STREET              O'Qi. N ■ ""TK i            D
               BATON ROUGE, LA 70802'

 YOU ARE HEREBYSUMMONED TO COMPLY WITH THE DEMANDS CONTAINED IN THE PETITION

 FOR DAMAGESFILED BY PLAINTIFFIN THE ABOVE ENTITLED AND NUMBERED CAUSE, A COPY

 OF WHICH ACCOMPANIES THIS CITATION, OR TO FILE YOUR ANSWER OR OTHER PLEADINGSIN

 THE OFFICE OF THE CLERK OF COURT OF THE 18THJUDICIAL DISTRICT COURT,FOR THE SAID

PARISH, IN THE CITY OFPORTALLEN, LOUISIANA, WITHIN FIFTEEN(15)DAYS AFTER SERVICE

HEREOF. YOUR FAILURE TO COMPLY HEREWITH WILL SUBJECT YOU TO THE PENALTY OF A

DEFA ULTJUDGMENT AGAINST YOU.




 WITNESS, THE HONORABLE JUDGE OF OUR SAID COURT,ATPORTALLEN, LQ^^ISIANA, on July 9,
2020.




                   O
      Us
                   s


                    P~.                                                          Deputy
                    CM                                                           Hon. MarkJ. Graffeo, Clerk of_C(lMliL
                      1
      — Xi.
                    ZTJ                                                          18"'JDC/WesI Baton Rouge i
                    CCD                                                          PO Box 107
                    Ssi
              u;    CD
                    e%J                                                          Port Allen, LA 70767
                                                                                                                            r-v>
                                                                                                                      ■     CD
                                                                                                                            CnJ
Attorney:
RICHARD ZIMMERMAN III
                                                                                                                                       i




               NOTICE FOR PERSONSIN NEED OFACCOMODATIONS OR LANGUAGE ASSISTANCE
If you are a person with a disability who requires reasonable accommodation or an individual with limited proficiency in the English
Language who needsforeign language assistance in order to participate in this proceeding, you may be entitled to certain assistance
at no cost to you. Please contact the West Baton Rouge Parish Clerk ofCourt, 850 Eighth Street. Port Allen. Louisiana 70767.
telephone number 225-383-0378. within two working days ofreceipt ofthis notice. If you are hearing and/or voice impaired, you
may call the Louisiana Relay Center at 1-800-846-5277(TDD only) or 1-800-947-5277(voice).
                                                                                             h

                              JUL 27 2020
                                                                                            i i
                                                                                                  7-/
                                                     [RETURN COPY]                                    7^ 2/-? ^
                 Case 3:20-cv-00799-JWD-SDJ             Document 1-3       11/23/20 Page 10 of 43

                                               Long Arm Citation
                CitationPursuant to the Provisions ofLSA-R.S.13:3201 ETSeq.


BRANDINA ALLEN                                                                              Case:00001046124
                                                                                            Division: A
Versus                                                                                      18''' Judicial District Court
                                                                                            Parish of West Baton Rouge
AMREICAN TRANSPORTA TION GROUP                                                              State ofLouisiana
INSURANCE RISK RETENTION GROUP INC,ET
AL




TO: JPN EXPRESSINC
     THR U LONG ARM SER VICE




YOU ARE HEREBYSUMMONED to comply with the prayer ofthe attached PETITION FOR DAMAGES
orfile your answer thereto in writing, in the office ofthe Clerk ofCourtfor the 18'^ Judicial District Court of
the State ofLouisiana, in andfor the Parish of West Baton Rouge, situated at the Court House ofsaid Parish
within thirty(30)days after thefiling in the record ofthe affidavit ofthe individual who either:


     (a) mailed the process to the defendant, showing that it was enclosed in an envelope properly addressed
            to the defendant, with sufficient postage affixed, and the date it was deposited in the United States
            mail, to which shall be attached the return receipt ofthe defendant: or
     (b) actually delivered the process to the defendant, showing the date and place, and manner ofdelivery,
            under penalty ofdefault.


WITNESS, THE HONORABLE JUDGES OFSAID COURT, ON JULY 9, 2020




                                                                        Deputy Clerk ofCourt
                                                                        Hon. MarkJ. Graffeo, Clerk ofCourt
                                                                         18'^ JDC/West Baton Rouge
                                                                        PO Box 107
                                                                        Port Allen, LA 70767




Attorney:
RICHARD ZIMMERMAN




                                                  [ FILE COPY ]
                     Case 3:20-cv-00799-JWD-SDJ              Document 1-3      11/23/20 Page 11 of 43
                                                    Long Arm Citation
                     CitationPursuantto theProvisions ofLSA-R.S. 13:3201 ETSeq,

     BRANDINA ALLEN                                                                                   00001046124
                                                                                                Division:A
     Versus                                              I            .                         18'^'Judicial District Court
                                                                                                Parish of West Baton Rouge
    AMREICAN TRANSPORTATION GROUP                                                               State ofLouisiana
    INSURANCE RISK RETENTION CROUPINC,ET
    AL




    TO: HARPREETSINGH
        THRU LONG ARMSER VICE



I   YOU ARE HEREBYsummoned to comply with the prayer ofthe attached PETITION FOR DAMAGES
\ orfile your answer thereto in writing, in the office ofthe Clerk ofCourtfor the 18'^ Judicial District Court of
% the State ofLouisiana, in andfor the Parish of West Baton Rouge, situated at the Court House ofsaid Parish
i within thirty(30) days after thefiling in the record ofthe affidavit ofthe individual who either:


i        (a) mailed the process to the defendant, showing that it was enclosed in an envelope properly addressed
I               to the defendant, with sufficient postage affixed, and the date it was deposited in the United States
f               mail, to which shall be attached the return receipt ofthe defendant; or
:        (b) actually delivered the process to the defendant, showing the date and place, and manner ofdelivery,
{               under penalty ofdefault.


I WITNESS, THE HONORABLE JUDGES OFSAID COURT, ON JULY 9, 2020




                                                                            Deputy Clerk ofCourt
                                                                            Hon. MarkJ. Graffeo, Clerk ofCourt
                                                                            18'^ JDC/West Baton Rouge
                                                                            PO Box 107
                                                                            Port Allen, LA 70767



    Attorney:
    RICHARD ZIMMERMAN




                                                     [ FILE COPY ]
08/24/2020     11:44    Case TO:122538jj594
                             3:20-cv-00799-JWD-SDJ
                                            FROtli 3852730491     Document 1-3            11/23/20 Page 12 of 43




                                                                      —THE
    149 NORTH NtW HAMRSHiRE SlR-EtT
    CtJVIKGTON. LOUISIANA 70433-:5225
    TtLtT'llONE:('>85)327-52t>6
    FaCSIAULF.: f98S).327-52.52
                                        ajH                TRUITT LAW FIRM
                                                                     — LLC —
                                                            KNOMNG BOTH SiDES Of THE CASE; iTS WHY W£ WIN!
                                                                NEW ORLEANS. LOUISIANA
                                                                                                                     NEW ORLEANS OFFICE:
                                                                                                             433 METAiRiF. kOAi). Suite 209
                                                                                                                METAlRlfc, LOUISIANA 70005
                                                                                                                 TELEPHONE:(.504) 831-3393

                                                                                                             RKI'l-Y TO COVINCTON OFFICF


                                                                                                                       Writer's Kmail:
                                                                                                                   btruittlffitruittlaw.com


                                                                August 24, 2020

             Via Facsimile Transmission (225)383-3694
             and Remlar U.S. Mail
             Clerk of Court
             i8"'JDC                                                                                                              "
             P.O. Box 107                                                                                    A             ^ --
             Port Allen, Louisiana 70767                                                                                            --

                        RE:       Brandina Allen, Individually and on behalf of her                          L'l             5
                                  minor child, Michael Banks, Jr. vs.                                        - i
                                  American Transportation Group Ins. Risk Retention                              '             xr
                                         T
                                  Group, Inc., et^ alr                                                            \,           vo
                                  18'"JDC,No.: 1046124,"A"
                                  File No.: 03-10020
                                  Claim No.: 100600
                                  DOL: 07/20/2019


             Dear Clerk:


                    Enclosed please find our Motion for Extension of Time and Request for Notice in
             connection with the captioned litigation. Please file into the record and return conformed copies
             to me in the enclosed, self-addressed and stamped envelope.

                     We are filing the above via facsimile pursuant to the provisions of Louisiana Revised
             Statute 13:850. Please confirm receipt of these pleadings and the cost associated with this
             fac,simile filing.

                        We will remit the original pleadings and cost due within five days of today. If you have
             any questions, please do not hesitate to contact me.


                                                                           rnd^P«gards,
                                                                                    E.TRUXTT

             JET/blm
             Enclosures
             cc: Richard Zimmerman, Esq.(Via Facsimile Transmission Only 225-490-4519 w/encL)
                        Case 3:20-cv-00799-JWD-SDJ                      Document 1-3               11/23/20 Page 13 of 43

                                                   TRANSMISSION VERIFICATION REPORT


                                                                                                             TIME    : 08/24/2020 14:02
                                                                                                             NAME    : WBRPCC
                                                                                                            FAX   : 2253833594
                                                                                                            TEL   : 2253830378
                                                                                                            SEP.# : BR0F9V679525




                     DATE,TIME                                                      08/24       14:02
                     FAX NO./NAME                                                   19853275252
                     DURATION                                                       00:00:24
                     PAGE(S)                                                        01
                     RESULT                                                         GK
                     MODE                                                           STANDARD
                                                                                    ECM




Q8/M/2020      11:44 Ml          10:12253833694 FROH:9B52730491               Page: 2




                                                                                —the
                                                                                                                                          NEW ORLEANS OEHCE;
        NORTH mw MAMT^HIRC ,STH.?rT
    {":oVlNf.;tOM. l,OUiili«.N,\7(M3,V.1WS
                                                               TRUITT LAW F1R^4                                         433 MfTAiRiE ILoaiy. 3iiitk 20^)
                                                                                                                                Mf-TAIIllE. lAJUlSlANA "0IX>5
    ■fELtr'HON-: msi                                                                   LLC                                      TELf.i'HONE! (5fld) Ril-3393
    FAC<.lMlif,:(98St327-5;.52                                    knowing 80TH SIDES Of TO E CASE: ITS WHY WE WIN!
                                                                        NSW Ofll&ANS. I.0U1SIANA                        Rr-l»l.v ro CoVlMCT'c'JH OFflCF


                                                                                                                                  WriFcr's Email:
                                                                                                                                 •)trultt@truittlaw.co[Ti



                                                                     Augusr 24,2020

              Via FacshnUe Tyammission (225) 383-3694
              and Retiular U.S. Mail                                                                                                        ^
              Clerk of Couit                                                                                            ;                    ^
              18^'UDC                                                                                                       \                S
              P.O. Box 107                                                                                                                    ^
              Port Allen, Louisiana 70767                                                                                                     ^

                          RE:         Brandina Allen, Individually and on behalf of ber                                  'iA                          r
                                      minor child, Michael Banks, Jr. vs.                                                                        -T
                                      American Tfansportation Group Ins. Risk Retention                                           \               ^
                                      Group, Inc., et al                                                                              1
                                      18''MDC,No.: 1046124, "A"
                                      File No.: 03-10020
                                      Claim No.: 100600
                                      DOL: 07/20/2019

               Dear Clerk;

                      Enclosed please find our Motion for Extension of Time and Request for Notice in
               connection with the captloned litigation. Please file into the record and return conformed copies
               TO me in the enclosed, self-addressed and stamped envelope.

                      We are filing the above \da facsimile pursuant to the provisions of Louisiana Revised
               Siatiue 13:850. Please confirm receipt of these pleadings and the cost associated with this
               fac.simile filing.

                           We win remit the original pleadings and cost due within five days of today. If you have
               any questions, please do not hesitate to contact me.


                                                                                    ^it)!^nd®I>«5ards,

                                                                                     rACKEvTEUITT

               JET/blm
               Enclosures
oo/ci/cudu        nn     iu:iccojojjorju CKun:300d/JUsai       rage: i
                 Case 3:20-cv-00799-JWD-SDJ                Document 1-3    11/23/20 Page 14 of 43


Fax Transmission

To: Clerk of Court 18th JDC                                  From: Jack E Truitt, Esq.
Fax: 12253833694                                             Date: 8/24/20201:44:01 PM CDT
RE: Allen, et al vs. American Transportation Group, e Pages: 8


Comments:


Please see the attached. Thanks.
08/24/2020 11:44
             CaseAH 3:20-cv-00799-JWD-SDJ
                       10:12253033694 FROH:9852730491       Page: 4 1-3
                                                        Document             11/23/20 Page 15 of 43




               18"^" JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON ROUGE

                                                STATE OF LOUISIANA

          NO. 1046124                                                                  DIVISION "A"

                             BRANDINA ALLEN,INDIVIDUALLY AND ON BEHALF
                                  OF HER MINOR CHILD, MICHAEL BANKS,JR.

                                                        VERSUS

                    AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTION
                            GROUP INC., JPN EXPRESS INC. AND HARPRETT SINGH



         FILED:
                                                                DEPUTY CLERK

                                       MOTION FOR EXTENSION OF TIME

                   NOW INTO COURT, through undersigned counsel, comes defendant, American

         Transportation Group Insurance Risk Retention Group Inc., respectfully moves this Honorable

         Court for an extension of time of thirty(30)days to file responsive pleadings. Mover respectfully

         represents that no previous extensions have been requested, and there are no objections to same in

         the record of tliis matter.



                                                         RespectMly submitted,

                                                         THE TRUITT LAW FIRM
                                                         A Limited LiabltilYCompanv

                                                                                   ^—-
                                                        JACFT^. TRUITT,ETAR NO. 18476, T.A.
            Ql ^                                        LOU ANNE MILLIMAN,BAR NO. 23869
                                                        MICHELLE MAYNE DAVIS,BAR NO. 23027
            C vJ
                                                        NANCY N. BUTCHER,BAR NO. 24178
                                                        LAUREN A.DUNCAN,BAR NO.37105
                                                        149 North New Hampshire Street
                                                        Covington, Louisiana 70433
                                                        Telephone:(985)327-5266
                                                        Facsimile:(985)327-5252
                                                        Email: mail@truittlaw.com
                                                        Counsel for American Transportation Group
                                                        Insurance Risk Retention Group,Inc.


                                           CERTIFICATE OF SERVICE

                   I hereby certify that a copy of the above and foregoing has been duly served on all




                                                                                          .... 'Ca




                                                                                                         AUG Ih
08/24/2020      Case
              11:44 RH 3:20-cv-00799-JWD-SDJ
                         10:12253833694 FROH:9852730491   Document
                                                              Page: 5 1-3   11/23/20 Page 16 of 43




             counsel of record by depositing same into the U.S. Mail, postage pre-paid, and/or by hand and/or

             by facsimile and/or by electronic means on August 24,2020.




                                                           7^9—'
mimm     U:44
          CaseAA     TU:122bJ8jjb94 tKUll:38i2/jU431
                   3:20-cv-00799-JWD-SDJ                   Page: 6 1-3
                                                       Document          11/23/20 Page 17 of 43




            18™ JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON ROUGE

                                              STATE OF LOUISIANA

       NO. 1046124                                     DIVISION "A"

                          BRANDINA ALLEN,INDIVIDUALLY AND ON BEHALF
                             OF HER MINOR CHILD, MICHAEL BANKS,JR.

                                                       VERSUS


                AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTIO
                         GROUP INC., JPN EXPRESS INC. AND HARPRETT SINGH


       FILED:
                                                             DEPUTY CLERK

                                                       ORDER


              Considering the foregoing,

              IT IS HEREBY ORDERED that defendant, American Transportation Group Insurance
       Risk Retention Group Inc., is granted an additional thirty (30)days time, from the signing of this

       Order, to file responsive pleadings in the above entitled and numbered matter.

                Port Allen, Louisiana, this                day of                       ,2020.




                                   THE HONORABLE KEVIN KIMBALL
08/24/2020 11:44
            Case AH 3:20-cv-00799-JWD-SDJ
                       10:12253833694 FROH:9852730491 Document
                                                          Page: 7 1-3      11/23/20 Page 18 of 43




              18™ JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON ROUGE

                                              STATE OF LOUISIANA

         NO. 1046124                                                           DIVISION "A"

                           BRANDINA ALLEN,INDIVIDUALLY AND ON BEHALF
                                OF HER MINOR CHILD, MICHAEL BANKS,JR.

                                                      VERSUS

                  AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTIO'^^^.^
                          GROUP INC., JPN EXPRESS INC. AND HARPRETT SINGH


         FILED:
                                                               DEPUTY CLERK

                                            REQUEST FOR NOTICE

                NOW INTO COURT, through undersigned counsel, comes defendant, American

         Transportation Group Insurance Risk Retention Group Inc., and respectfully requests written

         notice of the date of trial, as well as written notice of each rendition by the Court of anyjudgment,   ^
         iuid/or interlocutory order entered in the above entitled and numbered case pursuant to Articles

         1913, 1914 and 1572 of the Louisiana Code of Civil Procedure.




                                                       RespectMly submitted,

                                                       THE TRUITT LAW FIRM
                                                       A Limited Lial?ititVCpmpanv




                                                      -JAeKTE. TRUITT,HXRNO. 18476. T.A.
                                                       LOU ANNE MELLIMAN,BAR NO.23869
                                                       MICHELLE MAYNE DAVIS,BAR NO. 23027
                                                       NANCY N. BUTCHER,BAR NO.24178
                                                       LAUREN A. DUNCAN,BAR NO. 37105
                                                       149 North New Hampshire Street
                                                       Covington, Louisiana 70433
                                                       Telephone:(985)327-5266
                                                       Facsimile:(985)327-5252
                                                       Email: mail@tmittlaw.com
                                                       Counsel for American Transportation Group
                                                       Insurance Risk Retention Group Inc.


                                         CERTIFICATE OF SERVICE

                I hereby certify that a copy of the above and foregoing has been duly served on all
Utj/d4/(:ucu    il:99 m  lUUddiJUJJOS^ tKUH:3BSt:/j043i
                 Case 3:20-cv-00799-JWD-SDJ             Document
                                                            1*396: y 1-3      11/23/20 Page 19 of 43




               counsel of record by depositing same into the U.S. Mail, postage pre-paid, and/or by hand and/or
               by facsimile and/or by electronic means on August 24,2020.
       Case 3:20-cv-00799-JWD-SDJ            Document 1-3       11/23/20 Page 20 of 43




    18"^" JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON ROUGE

                                    STATE OF LOUISIANA


NO. 1046124                                                               DIVISION "A" ^

                 BRANDINA ALLEN,INDIVIDUALLY AND ON BEHALF                        .i
                       OF HER MINOR CHILD,MICHAEL BANKS,JR.

                                             VERSUS                               i:


        AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENtP ^ ^
                GROUP INC.,JPN EXPRESS INC. AND HARPRETT SINGH


FILED:
                                                     DEPUTY CLERK

                           MOTION FOR EXTENSION OF TIME

       NOW INTO COURT, through undersigned counsel, comes defendant, ^erican
Transportation Group Insurance Risk Retention Group Inc., who respectfully moves this
Honorable Court for an extension oftime of thirty (30)days to file responsive pleadings. Mover
respectfully represents that no previous extensions have been requested, and there are no
objections to same in the record of this matter.

                                             Respectfully submitted:

                                             THE TRUITT LAW FIRM
                                             A Limited Liabilitv^mpanv




                                                    •mUITT,BAR NO. 19476 T.A
                                              LOU ANNE MILLIMAN,BAR NO.23869
                                              MICHELLE MAYNE DAVIS,BAR NO.23027
                                              NANCY N.BUTCHER,BARNO.24178
                                              LAUREN A.DUNCAN,BAR NO.37105
                                              149 North New Hampshire Street
                                              Covington, Louisiana 70433
                                              Telephone:(985)327-5266
                                              Facsimile:(985)327-5252
                                              Email: mail@truittlaw.com
                                              Counsel for American Transportation Group
                                              Insurance Risk Retention Group,Inc.


                                 TFRTIFICATE of SERVICE

        I hereby certify that a copy ofthe above and foregoing has been duly served on all
       Case 3:20-cv-00799-JWD-SDJ           Document 1-3      11/23/20 Page 21 of 43



counsel ofrecord by depositing same into the U.S. Mail, postage pre-paid, and/or by hand and/or
by facsimile and/or by electronic means on August 2^,2020.
       Case 3:20-cv-00799-JWD-SDJ           Document 1-3       11/23/20 Page 22 of 43




     18™ JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON ROUGE

                                    STATE OF LOUISIANA

NO. 1046124                                  DIVISION "A"

                 BRANDINA ALLEN,INDIVIDUALLY AND ON BEHALF
                    OF HER MINOR CHILD,MICHAEL BANKS,JR.

                                            VERSUS


         AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTllSfl^.
                GROUP INC., JPN EXPRESS INC. AND HARPRETT SINGH


FILED:
                                                    DEPUTY CLERK

                                            ORDER


       Considering the foregoing,

       IT IS HEREBY ORDERED that defendant, American Transportation Group Insurance

Risk Retention Group Inc., is granted an additional thirty (30)days time, from the signing ofthis

Order, to file responsive pleadings in the above entitled and numbered matter.

         Port Allen, Louisiana, this A \          day of, :                      ,2020.



                          THE HONC




                                                                           & Filed


                                                                                 SEP 0 3 2020
       Case 3:20-cv-00799-JWD-SDJ            Document 1-3      11/23/20 Page 23 of 43




     18™ JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON ROUGE

                                    STATE OF LOUISIANA

NO. 1046124                                                        DIVISION "A" :

                 BRANDINA ALLEN,INDIVIDUALLY AND ON BEHALF :
                    OF HER MINOR CHILD, MICHAEL BANKS,JR.

                                            VERSUS


         AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTI
                GROUP INC., JPN EXPRESS INC. AND HARPRETT SINGH


FILED:
                                                    DEPUTY CLERK

                                  REQUEST FOR NOTICE


       NOW INTO COURT, through undersigned counsel, conies defendant, American

Transportation Group Insurance Risk Retention Group Inc., and respectfully requests written

notice ofthe date oftrial, as well as written notice ofeach rendition by the Court ofany judgment,

and/or interlocutory order entered in the above entitled and numbered case pursuant to Articles

1913,1914 and 1572 ofthe Louisiana Code of Civil Procedure.


                                            Respectfully submitted:

                                           THE TRUITT LAW FIRM
                                           A Limited Liability Company



                                                       ,


                                          (lAgK'ErTRUITT,B^ARNO. 19476 T.A
                                            LOU ANNE MILLIMAN,BAR NO. 23869
                                            MICHELLE MAYNE DAVIS,BAR NO.23027
                                            NANCY N. BUTCHER,BAR NO.24178
                                            LAUREN A. DUNCAN,BAR NO. 37105
                                            149 North New Hampshire Street
                                            Covington, Louisiana 70433
                                            Telephone:(985)327-5266
                                            Facsimile:(985)327-5252
                                            Email: mail@tniittlaw.com
                                            Counsel for American Transportation Group
                                            Insurance Risk Retention Group, Inc.


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy ofthe above and foregoing has been duly served on all
      Case 3:20-cv-00799-JWD-SDJ           Document 1-3      11/23/20 Page 24 of 43



counsel ofrecord by depositing same into the U.S. Mail, postage pre-paid, and/or by hand and/or

by facsimile and/or by electronic means on August 24,2020.
                       Case 3:20-cv-00799-JWD-SDJ                  Document 1-3            11/23/20 Page 25 of 43

                                               TRANSMISSION VERIFICATION REPORT


                                                                                                                09/29/2020 15:30
                                                                                                                WBRPCC
                                                                                                                2253833&94
                                                                                                                2253830378
                                                                                                                BR0F9V679S26




                    DATE,TIME                                                 09/29     15:30
                    FAX NO./NAME                                              19853275252
                    DURATION                                                 00:00:25
                   PA6E(S)                                                   01
                   RESULT                                                    OK
                   MODE                                                      STANDARD
                                                                             ECM




09/29/2020 11:42 M            TD:12253633594 FROHiSBSZmOl             Sage: 2


                                                                       -—the-                                            NEW ORLEANS OFFICE:

   149 NORTH NRW HAMMHJRK STREET
   COVINGION, LOUISIANA 7M33-353S
                                                         TRUITT LAW FIRM.                                        433 MF.TAIRIE ROaO,SUITE 209
                                                                                                                     METAIRlE. LOUISIANA 70M5
                                                                       —LLC-—                                        TF.I EPHONE!(504^ 831-3393
   TELErHONE;(935) 327-5266
   FAC5lA(H.f:OSS)327-5252                                  KNOWING 80TH SIDES OFTH* CASE:ITS W«V WE WIN!        JLEPIYK^ COViNOTON OFFICE
                                                                 NfW ORLEANS. LOUISIANA

                                                                                                                           Writer's Enro.il)
                                                                                                                         bin)i«®to)itilaw,coin



                                                        September 29,2020
                                                       m-369l
             j/f. Wnr^imile Trans^Mo^                                                         .A V
             .ndRe2uiarlLSjmL                                           ^ M

             r£l
              Port Alien, Louisiana 70767
                                                       ^                 U               ^
                                                                                                   9^-M^    ^
                        RE- Btandina Allen, Individually and on behalfofher
                                  minor child, Michael Banks, Jr. vs.
                                  American Transportation Group Ins. Risk Retention
                                  Group.Inc., et ai
                                  18"'JDC,No.; 1046124, A
                                  File No.; 03-10020
                                  Claim No.; 100600
                                  DDL;07/20/2019

               Dear Clerk:

                                     p.»»«„A.»-»                                                                       sri

                 13-850 Please confirm receipt ofthese pleadings and the cost assoctar

                 questions,please do not hesitate to contact me.                                                 ^
                                                                                Withl^SSVegards,
                                                                                 Y
                                                                                JACKE.TCTITT


                  JET/blm
09/29/2020    11:42 Case 3:20-cv-00799-JWD-SDJ
                         T0il2253833694 FR0M!9852730491     Document 1-3             11/23/20 Page 26 of 43




                                                                       -THE-
  1'19 North Nav Hampshirh Strfet                                                                                     NEW ORLEANS OFr-ICE:
  COVINGTON. I-OUiSIANA 70^33-3:135                    TRUITT LAW FIRM                                        433 METAIRIE ROAD. SUITE 209
  TCLEPHONE:(985) 327-5266                                                                                        METAiuiE, Louisiana 70005
  FaCSImilF:(985)327-5252                                                                                         TELEPHONE;(5041831-3393
                                                       KNOWING BOTH SIDES OF THE CASE; ITS WHY WE WIN!
                                                            NEW    ORLEANS, LOUISIANA                         REPLY TO COVINGTON OFFICE



                                                                                                                       Writer's Email:
                                                                                                                     bmiiui^dnjiuiaw.com


                                                     September 29,2020

             Via Facsimile Transmission (225)383-S694




             roZ,.
             Port Allen, Louisiana 70767                          [/                 /J
                     RE;      Brandina Allen, Individually and on behalf of her
                              minor child, Michael Banks, Jr. vs.
                              American Transportation Group Ins. Risk Retention
                              Group,Inc., et al
                              18"^JDC,No.: 1046124,"A"
                              File No.: 03-10020
                              Claim No.: 100600
                              DOL:07/20/2019

             Dear Clerk:

                     Enclosed please find an Answer to Petition for Damages and Jury Order in connection wi^
             the captioned litigation. Please file into the originals into the record, present the Jury Order to the
             Court, and return conformed copies to me in the enclosed, self-addressed and stamped envelope.
                    We are filing the above via facsimile pursuant to the provisions ofLouisiana Revised Stamte
             13:850. Please confirm receipt ofthese pleadings and the cost associated with this facsimile filing.
                     We will remit the original pleadings and cost due within five days oftoday. If you have any
             questions, please do not hesitate to contact me.


                                                                         7
                                                                       JACK E. TRVITT

             JET/bIm
             Enclosures                                                                                  ,rin /
             cc: Richard Zimmerman, Esq.(Via Facsimile Transmission Only 225-490-4519 w/encLJ




                                                                                                                    k
09/29/2020   11:42 Case
                   AH   10:12253833694 FROM:9852730491
                        3:20-cv-00799-JWD-SDJ               Page: 1 1-3
                                                         Document         11/23/20 Page 27 of 43


Fax Transmission
To: Clerk of Court, 18th JDC                               From: Jack E Truitt, Esq.
Fax: 12253833694                                           Date: 9/29/20201:42:47 PM CDT
RE: Brandina Allen vs. American Transportation Grou Pages: 7


Comments:


Please see the attached. Thanks.
MViVm     11:42 AH    TU:1225JHJJ534 tKUH:!J8b2/JU45)l          Page: 3
            Case 3:20-cv-00799-JWD-SDJ                   Document 1-3     11/23/20 Page 28 of 43




             18™ JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON ROUGE

                                               STATE OF LOUISIANA

        NO. 1046124                                                                 DIVISION"A"

                          BRANDINA ALLEN,INDIVIDUALLY AND ON BEHALF
                             OF HER MINOR CHILD,MICHAEL BANKS,JR.

                                                         VERSUS

                 AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTION
                         GROUP INS.,JPN EXPRESS INC. AND HARPRETT SINGH


        FILED:
                                                                 DEPUTY CLERK


                                  ANSWER TO PETmON FOR DAMAGES



               NOW INTO COURT, through undersigned counsel, comes defendant, Amerii

        Transportation Group Insurance Risk Retention Group,Inc., who respectfully answers the Petition
        for Damages ofplaintiffas follows:

                                                           1.


               The allegations contained in Paragr^h 1 ofplaintifiPs Petition for Damages is denied for
        lack ofsufficient information to justify a belieftherein.

                                                           2.


               The allegations contained in Paragraph 2ofplaintiff's Petition for Damages are denied for
        lack ofsufficient information tojustify a belief herein.
                                                           3.


               The allegations contained in Paragraph 3 ofplaintiff's Petition for Damages are denied for
        lack ofsufficient information tojustify a belieftherein.
                                                           4.


               The allegations contained in Paragraph4A ofplaintiffs Petition for Damages are admitted
        asto the status ofdefendant,American Transportation Group Insurance Risk Retention Group,Inc.,
        only; all other allegadons are denied for lack ofsufficient information tojustify a beliefherein.
                                                           5.


               The allegations contained in Paragraph 5 ofplaintiff's Petition for Damages are denied.



                                                                          icaiMiedl
                                                                          & Fffledl
                                                                                           SEP2g
v^/cy/c\icu     ii!«jc an   iuii^csjojjo:)^ CKun:903£(JU49i          rage: 4
                 Case 3:20-cv-00799-JWD-SDJ                   Document 1-3      11/23/20 Page 29 of 43




                                                                6.


                      The allegations contained in Paragraph 6 ofplaintifTs Petition for Damages are denied for

              lack ofsufiGcient information to justi^ a beliefherein.

                                                                7.


                      The allegations contained in Paragraph 7ofplaintifTs Petition for Damages are denied for

              lack ofsufficient information to justify a belieftherein.

                                                               8.


                      The allegations contained in Paragr^h 8 ofplaintifTs Petition for Damages are denied for

              lack ofsufficient information to justify a belieftherein.

                                                               9.


                      The allegations contained in Paragraph 9 ofplaintiffs Petition for Damages are denied for
              lack ofsufficient information tojustify a beliefdierein.

                                                               10.


                      The allegations contained in Paragr^h 10and subparagraphs(1)through(10) ofplaintifTs
              Petition for Damages are denied for lack ofsufficient information to justify a belief herein.
                                                               11.


                      The allegations contained in Paragraph 11 and subparagraphs(1)throu^(6)ofplaintifTs
              Petition for Damages are denied for lack ofsufficient information tojustify a belieftherein.
                                                               12.


                      The allegations contained in Paragraph 12 and subparagraphs(1)through(9) ofplaintifTs
              Petition for Damages are denied for lack ofsuffici^t mformation tojustify a belieftherein.
                                                               13.


                      The allegations contained in Paragraph 13 and subparagraphs(I)through(6)ofplaintifTs
              Petition for Damages are denied for lack ofsufficient information to justify a belief therein.
                                                               14.


                      The allegations contained in Paragraph 14ofplaintifTs Petition for Damages are denied for
              lack ofsufficient information to justify a belieftherein.
                                                                15


                      The allegations contained in Paragraph 15 and subparagraphs(1)through(8) ofplaintifTs
              Petition for Damages are denied for lack ofsufficient information to justify a belieftherein.
U3/d)i/dUdU     il'.U AH lU:i<f(;bJUJJ039 tKUHraUiii/JUMi       Fage: i
                 Case 3:20-cv-00799-JWD-SDJ                 Document    1-3       11/23/20 Page 30 of 43




                                                              16.


                      The allegations contained in Paxagraph 16 ofplaintiffs Petition for Damages are denied for

              lack ofsufficient information tojustify a belieftherein.

                                                              17.


                     The allegations contained in Paragraph 17 and subparagr^hs(1)through(5)of plaintiffs

              Petition for Damages are denied for lack ofsufficient information to justify a belieftherein.

                                                              18.


                     The allegations contained in Paragraph 18 ofplaintiffs Petition for Damages are denied as

              theinsurance policyissued by American Transportation GroupInsurance Risk Retention Group,Inc.

              is the best evidence ofthe insuring agreement ofAmerican Transportation Group Insurance Risk

              Retention Group,Inc.

                                                              19.


                     The allegations contained in Paragraph 19 ofplaintiffs Petition for Damages do notrequire

              an answer as Paragraph 19 is the plaintiffs* prayer. However, in an abundance of caution, the

              allegations are denied.

                                                             20.


                     Defendant avers that the alleged damages of plaintiff^ which alleged damages are hereby

              specifically denied, were the result offault and/or negligence on behalfofthird parties for whom
              defendant is not responsible or legally liable,i^ch fault and/or negligence ofsaid third parties is
              hereby plead in bar to or diminution ofany recovery by plaintiff.

                                                             21.


                     Defendant avers that the alleged damages sustained by plaintiff, which damages are hereby

              specifically denied, were the result ofthe comparative negligence and/or fault ofthe plaintiff, the
              particulars of which will be shown at trial of on the merits of this litigation, which fault and/or
              negligence is hereby pled in bar to or diminution ofany recovery by plaintiff.
                                                             22.


                     Defendant avers that the alleged damages sustained by plaintiff, which damages are hereby

              specifically denied, were the result of plaintiffs voluntary and knowing assumption of the risks,
              which are hereby pled in bar to or diminution ofany recovery by plaintiff.
                                                             23.


                     Defendant pleads credit and/or setoff and/or extinguishment for any payments previously
09/23/202U     11:42
                Case AH 3:20-cv-00799-JWD-SDJ
                           TU:1221)383jb94 tRUfl:38b273U431       Page: b 1-3
                                                              Document           11/23/20 Page 31 of 43




             made by any other available insurance.

                                                                24.


                    Defendant pleads the "No Pay, No Play" statute (La. Revised Statute 32:866) as an

             affirmative defense.

                                                                25.


                    Defendant avers that plaintiffhas failed to mitigate damages, if any.

                                                                26.


                    Defendant prays for and is entitled to a trial byjury.

                    WHEREFORE,defendant prays that there be judgment herein in its favor after due and

             deliberate proceedings had, with all costs and attorney's fees incurred in defending this litigation
             assessed against plaintiff. Defendant also prays for a trial byjury and any other general or equitable

             relief which this Honorable Court may deem appropriate.

                                                              Respectfully submitted,

                                                              THE TRUITT LAW FIRM
                                                              A Limited Liability Company




                                                                     i, TRUITT,BAR NO. 18476, T.A.
                                                              LOU ANNE MILLIMAN,BAR NO.23869
                                                              MICHELLE MAYNE DAVIS,BAR NO.23027
                                                              NANCY N.BUTCHER,BAR NO.24178
                                                              LAUREN A.DUNCAN,BAR NO.37105
                                                              149 North New Hampshire Street
                                                              Covington,Louisiana 70433
                                                              Telephone:(985)327-5266
                                                              Facsimile:(985)327-5252
                                                              Email: mail@truittlaw.com
                                                              Counsel for American Transportation Group Insurance
                                                              Risk Retention Group,Inc.

                                                rERTIFICATE OF SERVICE


                    I hereby certify that a copy ofthe above and foregoing has been duly served on all counsel of
             record by depositing same into the U.S. Mail, postage pre-paid, and/or by hand and/or by facsimile
             and/or by electronic means on                            .2020.
09/29/2020     11:42
                Case M 3:20-cv-00799-JWD-SDJ
                          10:12253833694 FROH:9852730491         Page: 7 1-3
                                                             Document            11/23/20 Page 32 of 43




                   18™ JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON ROUGE

                                                  STATE OF LOUISIANA

             NO. 1046124                                                                   DIVISION "A"

                                 BRANDINA ALLEN,INDIVIDUALLY AND ON BEHALF
                                    OF HER MINOR CHILD,MICHAEL BANBCS,JR.

                                                             VERSUS

                      AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTION
                                GROUP INS.,JPN EXPRESS INC. AND HARPRETT SINGH                        ^


             FILED:
                                                                    DEPUTY CLERK

                                                       JURY ORDER


                    Considering the foregoing request for ajury trial, in accordance with La.C.CJP.Art. 1734
         seq.. mover American Transportation Group Insurance Risk Retention Group,Inc.,shall post ajury
             bond in the amountof$                         Thejury bond shall be filed with the Clerk ofCourt within
                      ^days prior to trial.

                    Thejury bond will bind mover unto the Clerk ofCourt in the amountof$                          ,

             for the payment ofall costs ofthe trial byjury in the above cause.

                    Port Allen,Louisiana,this                   day of               ,2020.




                                        THE HONORABLE KEVIN KIMBALL
                 Case 3:20-cv-00799-JWD-SDJ             Document 1-3            11/23/20 Page 33 of 43


                                                                       THE—
149 North New Hampshire street
                                                                                                                 New ORLEANS OFFICE:
CoviNGTON. Louisiana 70433-3235
TELEPHONE:(985) 327-5266
                                                    TRUITT LAW FIRM                                       433 METAIRIE R.OAD. SUITE 209
                                                                     -LLC                                    METAIRIE, Louisiana 70005
Facsimile:(985) 327-5252
                                                    KNOWING BOTH SIDES OF THE CASE: ITS WHY WE WIN!          TELEPHONE:(504)831-3393
                                                         NOW ORLEANS. LOUISIANA                           REPLY TO COVlNGTON OFFICE



                                                                                                                   Writer's Email:
                                                                                                                bmiitt(Struitt]aw.com


                                                  September 29,2020

         Via Facsimile Transmission (225)383-3694
         and Resular US. Mail
         Clerk of Court
         18'^ JDC
         P.O.Box 107                                                                                                      —4

                                                                                                                          c-jf r-i
         Port Allen, Louisiana 70767

                   RE:     Brandina Allen, Individually and on behalf of her
                           minor child, Michael Banks, Jr. vs.                                                              f.-> :;2 -4^

                           American Transportation Group Ins. Risk Retention                                                   -9


                           Group, Inc., et al
                           18*^ JDC,No.: 1046124,"A"
                           File No.; 03-10020
                           Claim No.: 100600
                           DOL: 07/20/2019


         Dear Clerk:


                 Enclosed please find an Answer to Petition for Damages and Jury Order in connection with
         the captioned litigation. Please file into the originals into the record, present the Jury Order to the
         Court, and return conformed copies to me in the enclosed, self-addressed and stamped envelope.
                We are filing the above via facsimile pursuant to the provisions ofLouisiana Revised Statute
         13:850. Please confirm receipt ofthese pleadings and the cost associated with this facsimile filing.
                   We will remit the original pleadings and cost due within five days oftoday. If you have any
         questions, please do not hesitate to contact me.
                                                                   W^Mmdesp^gards,
                                                                      7
                                                                   jAck e.t^itt
          JET/blm
         Enclosures
         cc; Richard Zimmerman, Esq.(Via Facsimile Transmission Only 225-490-4519 w/encl.)


                                                                                                      OCT 1 9 2020
                   Case 3:20-cv-00799-JWD-SDJ             Document 1-3            11/23/20 Page 34 of 43


                                                                        THE—
                                                                                                              NEW ORLEANS OFFICE:
149 North nhvv Hampshire Street
COVINGTON, I.OUlSiANA 70433-3235                     TRUITT LAW FIRM                                   433 METAIRIE ROAD. SUITE 209
                                                                                                          METAIRIE, LOUISIANA 70005
TELEPHONE;(985) 327-5266                                                 LLC—                              TELEPHONE:(504)831-3393
FACSIMILE;(985) 327-5252
                                                     KNOWING BOTH SIDES OF THE CASE; ITS WHY WE WIN!
                                                          NEW ORLEANS. LOUISIANA                       REPLY TO COVINGTON OFFICE


                                                                                                                Writer's Email:
                                                                                                             btruitt@tmittlaw.com


                                                   September 30, 2020


         Clerk of Court
          18'^ JDC
         P.O.Box 107
         Port Allen, Louisiana 70767

          ATTN: Civil Clerk Division "A"

                            Brandina Alien, Individually and on behalf of her
                            minor child, Michael Banks, Jr. vs.
                            American Transportation Group Ins. Risk Retention
                            Group,Inc., et al
                            18'*'JDC,No.: 1046124,"A"
                            File No.: 03-10020
                            Claim No.: 100600
                            DOL: 07/20/2019


          Dear Madam:


                 Enclosed please find the original of the Answer to Petition for Damages in the above
          referenced matter, that was inadvertently left out ofthe envelope mailed yesterday with the check,
          the correspondence to the Court,fax confirmation, and copy of the Answer.
                    Sorry for any inconvenience this may have caused.
                                                                    With kindest regards,


                                                                    Barbara Manton,I^ralegal to
                                                                    JACK E. TRUITT


          /blm
          Enclosures
       Case 3:20-cv-00799-JWD-SDJ              Document 1-3       11/23/20 Page 35 of 43



     18™ JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON ROUGE

                                      STATE OF LOUISIANA


NO. 1046124                                                                   DIVISION "A"

                   BRANDINA ALLEN,INDIVIDUALLY AND ON BEHALF
                       OF HER MINOR CHILD,MICHAEL BANKS,JR.

                                              VERSUS


         AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTIO]
                 GROUP INS., JPN EXPRESS INC. AND HARPRETT SINGH


FILED:
                                                        DEPUTY CLERK


                          ANSWER TO PETITION FOR DAMAGES



        NOW INTO COURT, through undersigned counsel, comes defendant, American

Transportation Group Insurance Risk Retention Group,Inc., who respectfully answers the Petition
for Damages of plaintiff as follows:

                                                   1.


        The allegations contained in Paragraph 1 of plaintiffs Petition for Damages is denied for
lack of sufficient information to justify a belief therein.

                                                  2.


        The allegations contained in Paragraph 2 ofplaintiffs Petition for Damages are denied for
lack of sufficient information to justify a belief herein.

                                                   3.


        The allegations contained in Paragraph 3 ofplaintiffs Petition for Damages are denied for
lack of sufficient information to justify a belief therein.
                                                   4.


        The allegations contained in Paragraph 4 A ofplaintiffs Petition for Damages are admitted
as to the status ofdefendant,American Transportation Group Insurance Risk Retention Group,Inc.,
only; all other allegations are denied for lack ofsufficient information to justify a belief herein.
                                                   5.


        The allegations contained in Paragraph 5 of plaintiffs Petition for Damages are denied.
       Case 3:20-cv-00799-JWD-SDJ              Document 1-3     11/23/20 Page 36 of 43



                                                  6.


       The allegations contained in Paragraph 6 of plaintiffs Petition for Damages are denied for
lack of sufficient information to justify a belief herein.

                                                  7.


       The allegations contained in Paragraph 7 of plaintiffs Petition for Damages are denied for
lack ofsufficient information to justify a belieftherein.
                                                  8.


       The allegations contained in Paragraph 8 of plaintiffs Petition for Damages are denied for
lack of sufficient information to justify a belief therein.

                                                  9.


        The allegations contained in Paragraph 9 of plaintiffs Petition for Damages are denied for
lack of sufficient information to justify a belief therein.
                                                  10.


        The allegations contained in Paragraph 10 and subparagraphs(1)through(10) ofplaintiffs
Petition for Damages are denied for lack ofsufficient information to justify a belief herein.
                                                  11.


        The allegations contained in Paragraph 11 and subparagraphs(1)through(6)of plaintiffs
Petition for Damages are denied for lack ofsufficient information to justify a belieftherein.
                                                  12.


        The allegations contained in Paragraph 12 and subparagraphs(1)through(9) of plaintiffs
Petition for Damages are denied for lack ofsufficient information to justify a belieftherein.
                                                   13.


        The allegations contained in Paragraph 13 and subparagraphs(1)through(6)of plaintiffs
Petition for Damages are denied for lack ofsufficient information to justify a belieftherein.
                                                   14.


        The allegations contained in Paragraph 14 ofplaintiffs Petition for Damages are denied for
lack of sufficient information to justify a belief therein.
                                                   15


         The allegations contained in Paragraph 15 and subparagraphs(1)through(8) ofplaintiffs
 Petition for Damages are denied for lack ofsufficient information to justify a belieftherein.
       Case 3:20-cv-00799-JWD-SDJ             Document 1-3      11/23/20 Page 37 of 43



                                                 16.


       The allegations contained in Paragraph 16 ofplaintiffs Petition for Damages are denied for
lack ofsufficient information to justify a belief therein.

                                                 17.


       The allegations contained in Paragraph 17 and subparagraphs(1)through(5)of plaintiffs
Petition for Damages are denied for lack of sufficient information to justify a belieftherein.
                                                 18.


       The allegations contained in Paragraph 18 ofplaintiffs Petition for Damages are denied as
the insurance policy issued by American Transportation Group Insurance Risk Retention Group,Inc.
is the best evidence ofthe insuring agreement of American Transportation Group Insurance Risk
Retention Group,Inc.

                                                 19.


        The allegations contained in Paragraph 19 ofplaintiffs Petition for Damages do not require
an answer as Paragraph 19 is the plaintiffs' prayer. However, in an abundance of caution, the
allegations are denied.

                                                 20.


        Defendant avers that the alleged damages of plaintiff, which alleged damages are hereby
specifically denied, were the result offault and/or negligence on behalf ofthird parties for whom
defendant is not responsible or legally liable, which fault and/or negligence ofsaid third parties is
hereby plead in bar to or diminution ofany recovery by plaintiff.
                                                 21.


        Defendant avers that the alleged damages sustained by plaintiff, which damages are hereby
specifically denied, were the result ofthe comparative negligence and/or fault ofthe plaintiff, the
particulars of which will be shown at trial of on the merits of this litigation, which fault and/or
negligence is hereby pled in bar to or diminution of any recovery by plaintiff.
                                                  22.


        Defendant avers that the alleged damages sustained by plaintiff, which damages are hereby
specifically denied, were the result of plaintiffs voluntary and knowing assumption of the nsks,
 which are hereby pled in bar to or diminution of any recovery by plaintiff.
                                                  23.


        Defendant pleads credit and/or setoff and/or extinguishment for any payments previously
       Case 3:20-cv-00799-JWD-SDJ             Document 1-3        11/23/20 Page 38 of 43



made by any other available insurance.

                                                 24.


       Defendant pleads the "No Pay, No Play" statute (La. Revised Statute 32:866) as an

affirmative defense.

                                                 25.


       Defendant avers that plaintiff has failed to mitigate damages, if any.

                                                 26.


       Defendant prays for and is entitled to a trial by jury.

       WHEREFORE,defendant prays that there be judgment herein in its favor after due and

deliberate proceedings had, with all costs and attorney's fees incurred in defending this litigation
assessed against plaintiff. Defendant also prays for a trial byjury and any other general or equitable
relief which this Honorable Court may deem appropriate.

                                              Respectfully submitted,

                                              THE TRUITT LAW FIRM
                                              A Limited Liability Company




                                                       TRUITT,BAR NO. 18476, T.A.
                                               LOU ANNE MILLIMAN,BAR NO.23869
                                               MICHELLE MAYNE DAVIS,BAR NO.23027
                                               NANCY N. BUTCHER,BAR NO.24178
                                               LAUREN A. DUNCAN,BAR NO.37105
                                               149 North New Hampshire Street
                                               Covington, Louisiana 70433
                                               Telephone:(985)327-5266
                                               Facsimile:(985)327-5252
                                               Email: mail@.truittlaw.com
                                               Counsel for American Transportation Group Insurance
                                               Risk Retention Group,Inc.

                                  rERTTFICATE OF SERVICE


       I hereby certify that a copy ofthe above and foregoing has been duly served on all counsel of
record by depositing same into the U.S. Mail, postage pre-paid, and/or by hand and/or by facsimile
and/or by electronic means on                             2020.
        Case 3:20-cv-00799-JWD-SDJ           Document 1-3       11/23/20 Page 39 of 43



       18™ JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON ROUGE

                                     STATE OF LOUISIANA


NO. 1046124                                                                DIVISION "A"


                    BRANDINA ALLEN,INDIVIDUALLY AND ON BEHALF
                       OF HER MINOR CHILD,MICHAEL BANKS,JR.

                                             VERSUS


          AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTION
                   GROUP INS.,JPN EXPRESS INC. AND HARPRETT SINGH


FILED:
                                                     DEPUTY CLERK


                                         .nJRY ORDER


        Considering the foregoing request for ajury trial, in accordance with La. C.C.P. Art. 1734,et
seq., mover American Transportation Group Insurance Risk Retention Group,Inc., shall post ajury
bond   in the amountof.nR,/)/)(}, OO ■ Thejuiy bond shall be filed with the Clerk ofCourt within
          days prior to trial.

        Thejury bond will bind moverunlo-die-CierkofCourt in the amount of$
for the payment ofall costs ofthe trial by jury in the above cause.
        Port Allen,Louisiana,this._!A .day of.()(7k'W/.2020.

                            THEHON




                                                                                     ocr S'SaBd
                   Case 3:20-cv-00799-JWD-SDJ             Document 1-3      11/23/20 Page 40 of 43
                                         Notice ofSigning Jury Orde.


     BRANDINA ALLEN ETAL                                                                   Case:00001046,24
     ,,                                               ,           ^                        Division: A
                                                                  "                        18"'Judicial District Court
                                                                                          Parish of West Baton Rouge
    'l^^^,f'C^,^J'^'^SPORTAriON GROUP                                                     S,a,e ofLouisiana
    INSURANCE RISK RETENTION GROUPINC,ET
    AL



     TO: RICHARD FZIMMERMAN
          JACKTRUITT




    YOU ARE HEREBY NOTIFIED that an Order in the above entitled and numbered case was signed on
    OCTOBER 14, 2020 allowing a trial byjury, upon the posting of the bond. This request being made by
    Defendant, AMERICAN TRANSPORTATION GROUP INSURANCE RISK RETENTION GROUP INC


    Bond set in the amount of$5,000,00 CASH


    Deadlinefor posting bond, NO LATER THAN 60 DA YSPRIOR TO TRIAL


    Juror Filingfee of$150.00 is due at the time offiling ofthe Jury Bond
            ACCORDANCE WITHLA.R.S, 13:841 (2)(C)THE FILING OFPAPER EXHIBITS,
    ATTACHMENTS, TRANSCRIPTS AND DEPOSITIONS WILL BE ATA COST OF$2M PER PAGE,




    IF THE DEPOSIT IS NOT TIMELY MADE, ANY OTHER PARTY SHALL HAVE AN ADDITIONAL 10 DAYS
    TO MAKE THE REQUIRED DEPOSIT


    FAILURE TO POST THE CASH DEPOSITSHALL CONSTITUTE A WAIVER OF A TRIAL BYJURY



    I hereby certify that theforegoing notice was mailed to all counsel ofrecord. Port Allen, Louisiana, on October
    19, 2020.




I                                                                        Deputy Clerk ofCourt
                                                                         Hon. MarkJ. Graffeo, Clerk ofCourt
I                                                                        18''^ JDC/West Baton Rouge
                                                                       PO Box 107
                                                                       Port Allen, LA 70767
    Attorney:
: JACKTRUITT




                                                  [ FILE COPY ]
                    Case 3:20-cv-00799-JWD-SDJ                  Document 1-3             11/23/20 Page 41 of 43

                                              TRANSMISSION VERIFICATION REPORT


                                                                                                            10/19/2020 14:35
                                                                                                            WBRPCC
                                                                                                            2253833694
                                                                                                            2253830378
                                                                                                            BR0F9V679626




                 DATE,TIME                                                 10/19      14:34
                 FAX NO./NAME                                              19853275252
                 DURATION                                                  00:00:24
                 PAGE(S)                                                   01
                 RESULT                                                    OK
                 MODE                                                      STANDARD
                                                                           ECM




10/19/2D20    11;26 AH        T0il2253e33fi94 fROH;9852730491           Page: 2




                                                                              THE
  M9 NoriTH N£W HAMPSH!Rf STREcT
                                                                                                                     NEW Orleans OFPtCt;
                                                           TRUITT LAW FIRM
  CoviNCTTON, lX5UlSlAhiA 70433«5S3S
  Tfl.tfHaMt(9BS1 327-5266
  FACSIMILE; <98Si 327-5252            £1                               -LLC-
                                                           KNOWING BOTH SIOM OF THE CASfc ITS WHY WE WINI
                                                                                                              433 METAIRIE ROAD. SUITE 209
                                                                                                                 METMRiE. Louisiana 70005
                                                                                                                 TEUrHCiNE;{5CMl 831-3393
                                                                NEW ORUAN5. LOUISIANA                         REflYTO COVINOTON OFFICE


                                                                                                                       Writer's Rtriajl;
                                                                                                                     b{niHeiS(ruiiiliiw.com
                                                            October 19,2020

             Via Facsimile Transntission          U5L383-3694
             Only
             Clerk of Court
             18"^JDC
             P.O. Box 107
                                                                                                                                   %
             Port Allen, Louisiana 70767                                                                                           T,
                                                                                                                                   V5

                                                                                                                                   ...Oo

                                Brandina Allen, Individually and on behalf ofher
                                minor child, Michael Banks, Jr. vs.
                                American Transportation Group Ins. Risk Retention
                                Group,Inc., et al
                                                                                                                                    g|o
                                18*^ JOG,No.; 1046124,''A"
                                File No.: 03-'10020
                                ClaimNo.: 100600
                                0OL:07/20/2019

             Dear Clerk:


                      Please accept this correspondence as our written request for a full and complete certified
             copy of the entire record of the above referenced matter, Docket No.; 1046124,Division of"A".
              Please advise our office by facsimile(985)327-5252, of the costs associated with this request at
             your earliest convenience and we will forward our finn^s check immediately.

                      Thank you in advance for your cooperation in this matter.

                                                                          "With kindest regards,


                                                                          Barbara Manton> Paralegal to
                                                                          JACKE.TRUITT
10/19/202D   11:2b AH
                    Case TUil22!)JbjJb94 tKUfl:9B52/JU49i
                         3:20-cv-00799-JWD-SDJ               Document 1-3             11/23/20 Page 42 of 43



                                                                      -THE—
  140 North new Hami'SHire Street                                                                                NEW ORLEANS OFFICE:
  COVINGTON. Louisiana 70433-3235                      TRUITT LAW FIRM                                   433 A4ETAIR1P ROAD. SUITE 200
  TELEPHONE; l985) 327-5266                                                                                 METAIRIE. LOUISIa.Na 70005
                                                                           LLC-                              TELEPHONE:(504)S31-3393
  Facsimile.-(0851 327-5252
                                                       KNOWING BOTH SIDES OP THE CASE; ITS WHY WE WIN!
                                                            NEW ORLEANS. LOUISIANA                       REPLY TO COVINGTON OFFICE



                                                                                                                  Writer's F,mail:
                                                                                                                btruitt^yiruiulaw.coiTi
                                                        October 19,2020

             Via Facsimile Transmission (225)383-3694
             Only
             Clerk of Court
             18^"^ JDC
             P.O. Box 107                                                                                            r»o       a,:


             Port Allen, Louisiana 70767                                                                             M         tjTI

                                                                                                                     CD        • •-T" f-ri
                                                                                                                     O                !'»1 —
                                                                                                                     —4
                     RE:      Brandina Allen, Individually and on behalf of her                                                tJ ^rn
                                                                                                                      KD
                              minor child, Michael Banks, Jr. vs.
                              American Transportation Group Ins. Risk Retention                                                 ^'-rS
                              Group, Inc., et a!
                              18''JDC,No.: 1046124,"A"                                                                          T1       O


                              File No.: 03-10020
                              Claim No.; 100600
                              DOL:07/20/2019


             Dear Clerk:                                                                                            \

                     Please accept this correspondence as our written request for a Mi and complete certified
             copy of the entire record of the above referenced matter, Docket No.: 1046124, Division of"A".
              Please advise our office by facsimile(985) 327-5252, of the costs associated with this request at
             your earliest convenience and we will forward our firm's check immediately.
                     Thank you in advance for your cooperation in this matter.
                                                                        With kindest regards,


                                                                        Barbara Manton,Paralegal to
                                                                        JACKE.TRUITT
10/19/2020   11-.26 Case
                    m    3:20-cv-00799-JWD-SDJ
                         T0!l2253833694 FROH:9852730491   Document
                                                             Page; 1 1-3   11/23/20 Page 43 of 43


Fax Transmission

To; Clerk of Court 18th JDC                                  From: Barbara Manton, Paralegal to Jack E Truit

Fax: 12253833694                                             Date: 10/19/2020 1:22:39 PM CDT

RE: Brandina Allen vs. American Transportation Grou         Pages: 2



Comments:


Please see the attached. Thanks.




                                                                                                               =5
                                                                                                               rri
                                                                                                       C=3
                                                                                              o        O
                                                                                                       o
                                                                                                               cy^o

                                                                                                      vo



                                                                                                      zs;
                                                                                                             r-cr^,
                                                                                                             :: '""^rn
                                                                                                      CO             o
                                                                                                      eo
